Citation Nr: 1549280	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's pension benefits for the benefit of his spouse during his incarceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.  Bosely, Counsel




INTRODUCTION

The Veteran had active service from November 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

There has been some dispute as to the decision and time period on appeal.  In the November 2011 statement of the case (SOC), the RO informed that the appeal arose from a November 2010 decision.  The RO specified that the May 2009 decision denied apportionment, which the Veteran timely appealed, but he then wrote "in a letter we received November 5, 2009, that you were canceling the appeal."  Consequently, according to the SOC, the original appeal was withdrawn.  The claims file shows that this statement is incomplete to the extent that the RO wrote to the Veteran in April 2010, after his withdrawal, informing him that it was accepting a January 28, 2010 statement as a notice of disagreement (NOD) to the May 2009 (and an August 2009) decision denying apportionment.  Because the RO has treated the May 2009 as timely appealed, there is no basis to raise a timeliness objection at this point in time.  See Percy v. Shinseki,  23 Vet. App. 37, 45 (2009).

In October 2015, the Board sent the Veteran a letter asking him to clarify whether he wanted to testify at a Board hearing.  The letter informed him that if he did not respond within 30 days, the Board would use his previous selection in scheduling his hearing.  In this regard, his last election, as expressed in his November 2011 VA Form 9, was that he did not want a hearing because he was incarcerated.  As such, no hearing has been scheduled.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Contested Claim Rights

This appeal must be remanded because the contested claims procedures have not been followed.

Specifically, the Veteran is appealing the AOJ's decision to not apportion his VA pension benefits to his wife during his incarceration.  In June 2010, he wrote that he "know[s] of and approve[s] of my wife applying for an apportionment."  Thus, it appears he is not disputing the apportionment of his benefits to his wife during his incarceration.  Nonetheless, all apportionment claims are considered "contested claims."  Therefore, certain procedural rights are invoked under 38 C.F.R. § 19.100, et seq.; see also 38 C.F.R. § 20.3(p) (2015).  For instance, 

Upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case.  The Statement of the Case so furnished will contain only information which directly affects the payment or potential payment of the benefit(s) which is (are) the subject of that contested claim.  The interested parties who filed Notices of Disagreement will be duly notified of the right to file, and the time limit within which to file, a Substantive Appeal and will be furnished with VA Form 9, "Appeal to Board of Veterans' Appeals." 

38 C.F.R. § 19.101.  

Here, the SOC issued in April 2011 was not furnished to the Veteran's spouse.  Remand is needed to ensure that all contested claims procedures have been followed, including that notification of all action is sent to his spouse.  




Apportionment Years

Also of significance, the SOC addressed only the issue of entitlement to an apportionment during the year 2010.  As identified in the Introduction of this remand, the appeal arises from a May 2009 decision.  That decision, in turn, identified letters filed by the Veteran in July 2008 and October 2008 requesting an apportionment.  During the course of the appeal, the Veteran has repeatedly emphasized that he was seeking an apportionment during 2008 and 2009 as well.  

Since this appeal has remained pending, the record shows that the Veteran was released from incarceration in January 2014.  His VA pension benefits were reinstated from that date.  However, it would appear that he was continuing to seek apportionment during all the years he remained incarcerated.  As such, all evidence needed for the years 2010 to January 2014 should be obtained.  Likewise, the RO should ensure that all adjudications cover every year for which the Veteran is seeking an apportionment.    

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the appeal for apportionment to the Veteran in accordance with 38 U.S.C.A. § 7105A (b) and 38 C.F.R. §§ 19.100 through 19.102, 20.504, and 20.703, to particularly include re-issuing the Statement of the Case to the Veteran and his spouse.

2.  Undertake all development needed to obtain income and medical expense information for all the years at issue in this appeal, including 2010 through January 2014.  

3.  After undertaking any further action needed to resolve the matter, including the contested claims procedures, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, plus the Veteran's spouse, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  All parties to the appeal should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v.  West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




